          Case 1:13-cv-07789-LGS Document 1250 Filed 03/22/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
                                                              :                   3/22/2019
 IN RE FOREIGN EXCHANGE BENCHMARK :
 RATES ANTITRUST LITIGATION                                   :     13 Civ. 7789 (LGS)
                                                              :
                                                              :           ORDER
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by letters to Chambers dated February 21, 2019, through February 26, 2019,

Plaintiffs requested leave to file in redacted form or under seal Plaintiffs’ Motions for Issuance of

a Hague Convention Request for International Judicial Assistance to Take Testimony Overseas

and supporting papers;

        WHEREAS, on March 21, 2019, Defendant Credit Suisse withdrew its request that the

Court hold Plaintiffs’ Hague Convention requests in abeyance. It is hereby

        ORDERED that Plaintiffs’ redaction and seal requests are GRANTED with respect to the

following Hague Convention requests: Richard Usher (letter dated February 21, 2019), Christopher

Ashton (letter dated February 22, 2019), Ian Drysdale (letter dated February 25, 2019), Matthew

Gardiner (letter dated February 25, 2019), Gordon Andrew (letter dated February 26, 2019) and

Paul Nash (letter dated February 26, 2019). By March 29, 2019, Plaintiffs shall file the foregoing

Hague Convention requests and supporting papers in redacted form and/or under seal as outlined

in Plaintiffs’ letters. Although “[t]he common law right of public access to judicial documents is

firmly rooted in our nation’s history,” this right is not absolute, and courts “must balance

competing considerations against” the presumption of access. Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see also

Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one

best left to the sound discretion of the trial court, a discretion to be exercised in light of the
         Case 1:13-cv-07789-LGS Document 1250 Filed 03/22/19 Page 2 of 2


relevant facts and circumstances of the particular case.”). Filing the above-referenced documents

in redacted form is necessary to prevent the unauthorized dissemination of confidential business

information. It is further

       ORDERED that by March 29, 2019, Plaintiffs shall submit to Chambers a paper copy of

the foregoing Hague Convention requests without any highlighting or redactions. Plaintiffs need

not submit the supporting papers or exhibits.



Dated: March 22, 2019
       New York, New York




                                                2
